Citation Nr: 0504035	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-00 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of 
compression fracture to L-2.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural History

The veteran served on active duty from March 1971 to August 
1971. 

In October 1996 the RO received the veteran's claim of 
entitlement to service connection for a back condition.  The 
April 1997 rating decision denied the veteran's claim.  The 
veteran disagreed with the April 1997 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 1997.

In December 2000, the Board remanded this case so that a 
medical opinion could be obtained and a medical examination 
scheduled, if deemed necessary by the medical expert.  The 
veteran's claim was then to be readjudicated, taking into 
consideration the then-recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) in November 2000.  After 
some difficulty due to the veteran's incarceration, a claims 
file review and medical opinion was completed in October 
2002.  The VA "Tiger Team" at the Cleveland, Ohio RO issued 
a supplemental statement of the case (SSOC) in March 2003.  
The case is once again before the Board.

For reasons stated immediately below, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran is seeking entitlement to residuals of a lumbar 
spine fracture.  In essence, he acknowledges that he injured 
his back in a motorcycle accident in 1969, before service, 
but contends that the pre-existing injury was aggravated 
during or due to his military service.  See the veteran's 
statement to the RO dated August 19, 1997.

The veteran's representative has advanced a somewhat 
different argument.  In essence, the representative contends 
that the statutory presumption of soundness on enlistment has 
not been rebutted by clear and unmistakable evidence, as 
required by statute.  See 38 U.S.C.A. § 1111 (West 2002).  He 
alternatively contends, however, that if an injury pre-
existed service the presumption that the injury was not 
aggravated by service applies.  Id.  See Informal Hearing 
Presentation dated January 18, 2005.   

As has been described in the Introduction, this case was 
remanded by the Board in December 2000 in part because of the 
enactment of the VCAA in November 2000.  See the Board's 
December 4, 2000 remand, page 3.

In pertinent part, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of such notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

The Board's remand required that a VA medical opinion be 
obtained in order to clarify certain medical questions which 
arose due to the factual situation presented here, with the 
option of the reviewer to schedule an examination should one 
be deemed necessary.  Originally, the RO interpreted this 
direction as requiring an examination.  The RO pursued the 
examination option for a time, but there was some difficulty 
in scheduling such an examination due to the veteran's 
incarceration.  Upon further review, the RO determined that 
the Board's December 2000 remand requested an opinion, not 
necessarily an examination, and specifically gave the medical 
reviewer discretion as to whether or not to schedule a 
physical examination of the veteran.  A medical opinion was 
obtained, and the report thereof has been associated with the 
veteran's claims folder.  

Perhaps because of this difficulty, but for reasons which are 
not apparent in the record, a VCAA notice letter was not 
issued.  The Tiger Team readjudciated the claim in March 2003 
and issued a SSOC which noted a VCAA enclosure to the SSOC.  
Such enclosure is not of record within the claims folder.  
Therefore, the record on appeal does not document the VCAA 
notice, if any, provided to the veteran, and in the event the 
described VCAA notice was provided its sufficiency cannot be 
ascertained by the Board.  

A decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the veteran notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if, 
as here, the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board. 

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so. 
Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.	VBA should provide the veteran with a VCAA 
notice 
letter that informs him of what evidence he is 
responsible for obtaining and what evidence VA will 
obtain.

2.	Thereafter, after undertaking any additional 
development 
it deems to be necessary based on the state of the 
record at the
time, VBA should readjudicate the issue on appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




